


PARKE BANK


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR THE BENEFIT OF JOHN F. HAWKINS


WHEREAS, the Bank wishes to recognize the numerous years of dedication and
service provided by John F. Hawkins (“Participant”) as its Senior Vice President
and Chief Financial Officer and wishes to induce the Participant to remain in
the employment of the Bank and to motivate the Participant’s continuing
performance and dedication for several more years hereafter, and has determined
that such inducement may best be accomplished by providing the Participant with
competitive remuneration, including the addition of a supplemental executive
retirement benefit, and


WHEREAS, it is deemed advisable and in the best interests of the Bank to offer
such Participant being one of a select group of management or highly compensated
employees, such additional financial incentives in the form of deferred
compensation to encourage such continued employment with the Bank, and


WHEREAS, the Board has reviewed the Parke Bank Supplemental Executive Retirement
Plan for the Benefit of John F. Hawkins (the “Plan”) and determined that it is
advisable and in the best interest of the Bank to establish and implement the
Plan.


NOW THEREFORE, BE IT RESOLVED that the Plan shall be adopted and approved,
effective as of January 1, 2016, as follows:


Section 1 - Statement of Purpose


This Plan is designed and implemented for the purpose of providing to a limited
group of key management or highly compensated employees of Parke Bank ("the
Bank") who are largely responsible for the Bank's success the opportunity to
receive supplemental executive retirement benefits, thereby increasing the
incentive of such key employees to remain in the employ of the Bank and to make
the Bank more profitable.  Special payments shall be made to Participants upon
retirement or death and are intended to provide Participants with additional
financial security.


Section 2 - Definitions


"Accrued Benefit" means a Participant's normal retirement benefit, as described
in Section 5.1 hereof, multiplied by a fraction, the numerator of which is the
Participant's total number of Years of Service with the Bank at the time of
determination, and the denominator of which is the aggregate number of Years of
Service with the Bank the Participant would have accumulated at his or her
Normal Retirement Date.


"Actuarial Equivalent" means, with respect to a given benefit, any other benefit
provided under the terms of the Plan which has the same present or equivalent
value on the date the given benefit payment commences, as determined by the
Bank.


 
1

--------------------------------------------------------------------------------

 
"Administrator" means the person(s) or entity designated by the Board to
administer the Plan on behalf of the Bank, as may be appointed or changed from
time to time by the Board within its sole discretion.


"Bank" means Parke Bank, a New Jersey corporation, including any subsidiaries,
successors and assigns thereto.


"Beneficiary" means any person or persons designated by a Participant in writing
on a form satisfactory to the Bank.  In the absence of any living designated
beneficiary, a deceased Participant's Beneficiary shall be the deceased
Participant's then living spouse, if any, for his or her life; if none, or from
and after such spouse's death, then the living children of the deceased
Participant, if any, in equal shares, for their joint and survivor lives; and if
none, or after their respective joint and survivor lives, the estate of the
deceased Participant.


"Board" means the Board of Directors of the Bank, or any committee of such Board
that is authorized to oversee, administer and amend the Plan.


"Company" means Parke Bancorp, Inc., the parent corporation of the Bank, or any
successor thereto.


“Disability” (total and permanent disability) means total and permanent
disability within the meaning of the Social Security Act.


"Effective Date" means January 1, 2016 with respect to the initial effective
date of the Plan.
"Employee" means an individual serving as an employee of the Bank or subsidiary.


"Employer" means the Bank and any successors that shall maintain this Plan.  The
Employer is a corporation, with principal offices in the State of New Jersey.


"High Recognized Compensation" means the highest annual Recognized Compensation
of a Participant during the years of his or her Plan Participation.


"Normal Retirement Date" means the last calendar day of the calendar year in
which a Participant attains age sixty-five (65) and having completed at least
one (1) year of Participation in the Plan (i.e., December 31, 2019).


"Participant" means John F. Hawkins, an Employee selected by the Board for
participation in the Plan as named above, and who has not for any reason become
ineligible to participate further in this Plan.  An individual shall be deemed
to continue as a Participant until all benefits payable to the Participant under
this Plan have been distributed.


"Plan" means the Parke Bank Supplemental Executive Retirement Plan for the
Benefit of John F. Hawkins ("SERP") as contained in this document, including all
amendments thereto.


 
2

--------------------------------------------------------------------------------

 
"Plan Year" means the twelve month period commencing on January 1st of each year
and ending the following December 31st.


"Recognized Compensation" means the annual base salary in effect on the records
of the Bank as of the January 1 for the Plan Year to which a Participant is
entitled.


"SERP Agreement" means a written agreement between a Participant and the Bank in
substantially the form attached hereto as Exhibit A.


"Specified Employee" shall mean a key employee who, at any time during the Plan
Year, is (i) an officer of the Bank having an annual compensation greater than
$150,000 (as indexed), (ii) a 5-percent owner of Bank, or (iii) a 1-percent
owner of the Bank having an annual compensation from the Bank greater than
$150,000.


“Termination of Employment” means that the Participant ceases to be employed by
the Bank for any reason whatsoever other than by reason of a leave of absence,
which is approved by the Bank. "Termination of Employment" shall have the same
meaning as "separation from service", as that phrase is defined in Section 409A
of the Code (taking into account all rules and presumptions provided for in the
Section 409A regulations).  Whether a separation from service has occurred is
determined in accordance with the requirements of Code Section 409A based on
whether the facts and circumstances indicate that the Bank and Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Employee has been providing services
to the Bank less than thirty-six (36) months).


"Year of Service" means a period of twelve consecutive months during which a
Participant is employed by the Bank.  Unless otherwise provided in his or her
SERP Agreement, in determining a Participant's Years of Service, he or she shall
receive credit for service from and after his or her most recent employment
commencement date.


Section 3 - Plan Administration


3.1           Powers and Duties of the Administrator.  The Employer shall
appoint the Plan Administrator, who shall administer the Plan for the exclusive
benefit of the Participants and their Beneficiaries, subject to the specific
terms of the Plan.  The Administrator shall administer the Plan in accordance
with its terms and shall have the power and discretion to construe the terms of
the Plan and to determine all questions arising in connection with the
administration, interpretation, and application of the Plan.  The Administrator
may establish procedures, correct any defect, supply any information, or
reconcile any inconsistency in such manner and to such extent as shall be deemed
necessary or advisable to carry out the purpose of the Plan; provided, however,
that any procedure, discretionary act, interpretation or construction shall be
done in a nondiscriminatory manner based upon uniform principles consistently
applied.  The
 
 
3

--------------------------------------------------------------------------------

 
Administrator shall have all powers necessary or appropriate to accomplish his
duties under this Plan.


The Administrator shall be charged with the duties of the general administration
of the Plan, including, but not limited to, the following:


(a)           The discretion to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder and to
receive benefits under the Plan;


(b)           To compute and make determinations with respect to the amount of
benefits to which any Participant shall be entitled hereunder;


(c)           To authorize and make nondiscretionary or otherwise directed
disbursements to Participants;


(d)           To maintain all necessary records for the administration of the
Plan;


(e)           To interpret the provisions of the plan and to make and publish
such rules for the regulation of the Plan as are consistent with the terms
hereof;


(f)           To prepare and implement a procedure to notify employees that they
have been selected as eligible to participate in the Plan;


(g)           To assist any Participant regarding his rights, benefits, or
elections available under the Plan.


3.2           Records and Reports.  The Administrator shall keep a record of all
actions taken and shall keep all other books of account, records, and other data
that may be necessary for proper administration of the Plan and shall be
responsible for supplying all information and reports to the Employer,
Participants and Beneficiaries.


3.3           Participant Statement.  The Administrator shall provide each
Participant each Plan Year a statement indicating that Participant's current and
projected retirement benefit under the Plan.


3.4           Information from Employer.  To enable the Administrator to perform
his functions, the Employer shall supply full and timely information to the
Administrator on all matters relating to the compensation of all Participants,
their retirement, death, disability, or termination of employment, and such
other pertinent facts as the Administrator may require.  The Administrator may
rely upon such information as is supplied by the Employer and shall have no duty
or responsibility to verify such information.


3.5           Claims Procedure. Claims for benefits under the Plan may be filed
with the Administrator on forms supplied by the Employer.  Written or electronic
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the claim is filed.  If additional time (up to 90 days) is
required by the Administrator to process the claim, written notice shall be
 
 
4

--------------------------------------------------------------------------------

 
provided to the claimant within the initial 90 day period.  The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrator expects to render a determination.

In the event the claim is denied in whole or in part, the notice shall set forth
in language calculated to be understood by the claimant (i) the specific reason
or reasons for the denial, (ii) specific reference to pertinent Plan provisions
on which the denial is based, (iii) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and (iv) a description of the
Plan's review procedures and the time limits applicable to such procedures,
including a statement of the claimant's rights, if any, to bring a civil action
under section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), following an adverse benefit determination on review.


3.6           Claims Review Procedure.  Any Employee, former Employee, or
Beneficiary who has been denied a benefit by a decision of the Administrator
pursuant to Section 3.5 shall be entitled to request the Administrator to give
further consideration to his claim by filing with the Administrator a request
for a hearing.  Such request, together with a written statement of the reasons
why the claimant believes his claim should be allowed, shall be filed with the
Administrator no later than 60 days after receipt of the written notification
provided for in Section 3.5.  The claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant's claim for benefits.  The
Administrator shall then conduct a hearing within the next 60 days, at which the
claimant shall have an opportunity to submit comments, documents, records and
other information relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.


The Administrator shall make a final decision as to the allowance of the claim
within 60 days of receipt of the appeal (unless there has been an extension due
to special circumstances, provided the delay and the special circumstances
occasioning it are communicated to the claimant in writing within the 60 day
period), and a decision shall be rendered as soon as possible but not later than
120 days after receipt of the request for review; provided, however, in the
event the claimant fails to submit information necessary to make a benefit
determination on review, such period shall be tolled from the date on which the
extension notice is sent to the claimant until the date on which the claimant
responds to the request for additional information.  The decision on review
shall be written or electronic and, in the case of an adverse determination,
shall include specific reasons for the decision, in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.  The decision on review shall also
include (i) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant's claim for benefits, and (ii) a
statement describing any voluntary appeal procedures offered by the Plan, and a
statement of the claimant's right, if any, to bring an action under Section
502(a) of ERISA and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.


 
5

--------------------------------------------------------------------------------

 
Section 4 - Eligibility and Participation


4.1           Eligibility.  The Board, in its sole discretion, shall select the
Employees of the Bank who are eligible to become Participants.


4.2           Commencement of Participation.  The Board or its designee shall
notify those Employees selected for participation under the Plan.  An eligible
Employee becomes a Participant in the Plan upon the execution and delivery by
him or her and the Bank of the SERP Agreement.


Section 5 - Retirement Benefit


5.1           Normal Retirement Benefit.  If the  Participant is employed by the
Bank from the Effective Date until his or her Normal Retirement Date and such
Participant furnishes not less than sixty days written notice of the date of
retirement, the Participant shall be entitled to receive as a normal retirement
benefit the aggregate annual payments equal to thirty-five percent (35%) of his
or her High Recognized Compensation.  This normal retirement benefit shall be
payable in equal monthly installments in an amount equal to one-twelfth of the
aggregate annual payments commencing on the first day of the month following the
Termination of Employment of the Participant due to retirement and continuing
for the remainder of the Participant's life.


Pursuant to Section 1.409A-2(b)(2)(ii) of the Treasury Regulations, the
Participant may elect a change in the form of a payment before any annuity
payment has been made under the Plan, from one type of life annuity to another
type of life annuity with the same scheduled date for the first annuity payment,
and such change will not be considered a change in the time and form of a
payment, provided that the annuities are actuarially equivalent applying
reasonable actuarial methods and assumptions.


5.2           Disability Prior to the Normal Retirement Date.  Notwithstanding
anything herein to the contrary, if the Participant shall suffer a Disability
while employed with the Bank and prior to the attainment of the Normal
Retirement Date, the Participant shall nevertheless be eligible to receive the
normal retirement benefit as provided at Section 5.1 herein upon the attainment
of the Normal Retirement Date without regard to the Participant’s failure to
maintain continuous employment with the Bank from the Effective Date through the
Normal Retirement Date as a result of such Disability; provided that the
Participant shall forfeit such normal retirement benefit eligibility if the
Participant shall engage in employment or other competitive business activities
with the Bank during the period from the commencement of such Disability and
continuing until the Normal Retirement Date as determined by the Board of the
Bank. Further, if a Participant qualifies for a retirement benefit in accordance
with this Section 5.2, but shall die following such Disability and prior to
reaching his or her Normal Retirement Date, the Bank shall pay to the deceased
Participant's Beneficiary, as a survivor benefit and in lieu of the benefits in
accordance with Section 5.1, payments equal to the annual normal retirement
benefit of thirty-five percent (35%) of the Participant’s High Recognized
Compensation, and such benefit shall be payable in equal monthly installments of
one-twelfth of the annual normal retirement benefit commencing on the first day
of the month following the Participant’s death
 
 
6

--------------------------------------------------------------------------------

 
 
and continuing for one hundred and nineteen months thereafter to the Beneficiary
who shall survive the Participant and thereafter to the estate of such surviving
Beneficiary.


5.3           Death After Commencement of Retirement Benefits.  If a Participant
should die after the commencement of retirement benefits but prior to the
completion of one hundred twenty (120) monthly payments, such monthly payments
shall be continued to the Participant's Beneficiary until the completion of a
combined total of one hundred twenty (120) monthly payments.  If a Participant
should die after attaining the Normal Retirement Date but before retirement
benefits payments have begun, monthly payments of the actuarially equivalent
amount shall be made to the Participant's Beneficiary, commencing on the first
day of the month following the Participant's death, until a total of one hundred
twenty (120) monthly payments have been made.


5.4           De Minimus Lump Sum Payment.  Notwithstanding the foregoing, the
Bank may, in its sole discretion, commence pay-out of a Participant’s Accrued
Benefit at any time, provided that such pay-out amount shall be in an amount
equal to not less than the lump sum value of such Accrued Benefit determined on
the date of such pay-out; provided that such pay-out (1) accompanies the
termination of the Participant’s entire interest under the Plan and all similar
arrangements that constitute a nonqualified deferred compensation plan under
Regulations at Section 1.409A-1(c) applicable to Section 409A of the Code; and
(2) the payment is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B).


5.5           Forfeiture of Benefits.  If a Participant terminates employment
with the Bank prior to attaining his or her Normal Retirement Date, other than
by reason of death or Disability, or a Change in Control, such Participant shall
not be entitled to any benefits under this Plan.


5.6           Death While Employed After the Normal Retirement Date.  A
Participant whose employment with the Bank continues after his or her Normal
Retirement Date and who dies while so employed shall be deemed to have retired
immediately prior to such Participant's death, and such benefits shall be deemed
to have commenced as detailed at Section 5.3 herein.


Section 6 - Pre-Retirement Survivor Benefit


6.1           Pre-Retirement Survivor Benefit.  If a Participant dies while
employed by the Bank prior to reaching his or her Normal Retirement Date, the
Bank shall pay to the deceased Participant's Beneficiary, as a survivor benefit
and in lieu of the benefits in accordance with Section 5.1, payments equal to
the annual normal retirement benefit of thirty-five percent (35%) of the
Participant’s High Recognized Compensation.  This retirement benefit shall be
payable in equal monthly installments of one-twelfth of the annual normal
retirement benefit commencing on the first day of the month following the
Participant’s death and continuing for one hundred and nineteen months
thereafter to the Beneficiary who shall survive the Participant and thereafter
to the estate of such surviving Beneficiary.



 
7

--------------------------------------------------------------------------------

 

Section 7 - Authorized Leave of Absence


7.1           Authorized Leave of Absence.  A Participant's employment with the
Bank shall not be deemed to have terminated for purposes of this Plan during any
authorized leave of absence.




Section 8 - Bank-Owned Life Insurance ("BOLI")


8.1           Bank Owns All Rights.  In the event that, in its discretion, the
Bank purchases a life insurance policy or policies insuring the life of any
Participant to allow the Bank to informally finance and/or recover, in whole or
in part, the cost of providing the benefits hereunder, neither the Participant
nor any Beneficiary shall have any rights whatsoever therein.  The Bank shall be
the sole owner and beneficiary of any such policy or policies and shall possess
and may exercise all incidents of ownership therein, except in the event of the
establishment of and transfer of said policy or policies to a trust by the Bank
as described in Section 14 hereof.


8.2           Participant Cooperation.  If the Bank decides to purchase a life
insurance policy or policies on any Participant, the Bank will so notify such
Participant.  Such Participant shall consent to being insured for the benefit of
the Bank and shall take whatever actions may be necessary to enable the Bank to
timely apply for and acquire such life insurance and to fulfill the requirements
of the insurance carrier relative to the issuance thereof as a condition of
eligibility to participate in the Plan.


8.3           Participant Misrepresentation.  If: (a) any Participant is
required by this Plan to submit information to any insurance carrier; and (b)
the Participant makes a material misrepresentation in any application for such
insurance; and (c) as a result of that material misrepresentation the insurance
carrier is not required to pay all or any part of the proceeds provided under
that insurance, then the Participant's (or the Participant's Beneficiary's)
rights to any benefits under this Plan may be, at the sole discretion of the
Board, reduced to the extent of any reduction of proceeds that is paid by the
insurance carrier because of such material misrepresentation.


8.4           Suicide.  Notwithstanding any other term or provision of the Plan
or the SERP Agreement, if a Participant dies by reason of suicide and if the
Bank's receipt of insurance proceeds is as a result reduced, then the
Participant's (or the Participant's Beneficiary's) rights to any benefits under
this Plan may be, at the sole discretion of the Board, reduced to the extent of
any reduction of proceeds that is paid by the insurance carrier.


Section 9 - Resignation and Removal of the Administrator


9.1           Resignation.  The Administrator may resign at any time by written
notice to the Board, which shall be effective thirty (30) days after receipt of
such notice unless the Administrator and the Board agree otherwise.


 
8

--------------------------------------------------------------------------------

 
9.2           Removal.  The Administrator may be removed by the Board on thirty
(30) days notice or upon shorter notice accepted by the Administrator.


9.3           Appointment of Successor.  If the Administrator resigns or is
removed, a successor shall be appointed, in accordance with Section 10, by the
effective date of resignation or removal under this Section 9.  If no such
appointment has been made, the Administrator may apply to a court of competent
jurisdiction for appointment of a successor or for instructions.  All expenses
of the Administrator in connection with the proceeding shall be allowed as
administrative expenses of the Bank.


Section 10 - Appointment of Successor Administrator


10.1           Successor Administrator.  If the Administrator resigns or is
removed in accordance with Section 9.1 or 9.2, the Board may appoint any third
party as successor Administrator.  The appointment shall be effective when
accepted in writing by the new Administrator.  The new Administrator shall have
all of the rights and powers of the former Administrator.


Section 11 - The Administrator's Consultant


11.1           Consultant.  As requested by the Administrator, the Bank may
authorize the Administrator to engage the services of a third-party consultant
or consultants to assist the Administrator in administration of the
Plan  (hereinafter called “the Administrator's Consultant”).  The Administrator
shall have no responsibility for the performance of the duties of the
Administrator's Consultant.


11.2           Independent Consultant.  Such Administrator’s Consultant may also
acts as an independent consultant for the Administrator with respect to the
Administrator's obligations under the Plan.


11.3           Resignation of Consultant.  The Administrator's Consultant may
resign at any time by delivery of written notice of resignation to the
Administrator.  The Administrator's Consultant may be removed by the
Administrator at any time by delivery of written notice of such removal to the
Administrator's Consultant.  Any such resignation or removal shall take effect
as of a future date specified in the notice, which date shall not be earlier
than sixty (60) days after such notice is delivered, of such earlier date as may
be agreed to by the Administrator's Consultant and the Administrator.  As soon
as practicable after the Administrator's Consultant has resigned or has been
removed hereunder, it shall deliver to the successor Administrator's Consultant
all reports, records, documents, and other written information in its possession
regarding the Plan, the Participants and Beneficiaries, and thereupon shall be
paid all unpaid fees, compensation and reimbursements to which it is entitled
under this Plan and shall be relieved of all responsibilities and duties under
this Plan.


11.4           Records to be Maintained.  The Administrator's Consultant shall
maintain or cause to be maintained all of the records contemplated by the
current actuarial agreement between the Administrator and the Administrator's
Consultant.  The Administrator's Consultant
 
 
9

--------------------------------------------------------------------------------

 
shall also perform such other duties and responsibilities under the Plan as
agreed in writing between the Administrator's Consultant and the Administrator.


11.5           Furnishing of Information.  The Administrator shall furnish to
the Administrator's Consultant all the information necessary to determine the
benefits payable to or with respect to each Participant and Beneficiary, and the
name, address and Social Security number of each Participant and
Beneficiary.  The Administrator shall regularly, at least annually, or promptly
at the request of the Administrator's Consultant, furnish to the Administrator's
Consultant revised and updated information, including copies of any amendments
or supplements to the Plan or the Administrator's obligations.  Based on the
foregoing information, the Administrator's Consultant shall prepare annual
statements for each Participant and Beneficiary and shall furnish a copy of same
to the Administrator.  In the event the Administrator refuses or neglects to
provide updated information, as contemplated herein, the Administrator's
Consultant shall be entitled to rely upon the most recent information furnished
to it by the Administrator.  The Administrator's Consultant has no
responsibility to verify information provided to it by the Administrator.


11.6           Annual Valuation.  The Administrator's Consultant shall assist
the Administrator in providing all required Plan information to the Bank.  The
Administrator's Consultant shall also perform an annual actuarial valuation of
the obligations under the Plan and the funding requirements therefore, based
solely on the most recent information furnished to it by the Administrator.


Section 12 - Amendment


12.1           Amendment.  The Employer shall have the right at any time to
amend or terminate this Plan.  However, no amendment shall be effective so as to
reduce the amount of any Participant's Accrued Benefit, or to delay the payment
of any amount to a Participant beyond the time that such amount would be payable
without regard to such amendment.


The Plan may be terminated in accordance with the following;


A.  
The Bank’s termination and liquidation of the plan is within 12 months of a
corporate dissolution taxed under 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants' gross incomes in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received).



1.  
The calendar year in which the plan termination and liquidation occurs.



2.  
The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.



3.  
The first calendar year in which the payment is administratively practicable.

 
 
 
10

--------------------------------------------------------------------------------

 

 
B.  
The termination and liquidation of the Plan pursuant to irrevocable action taken
by the Bank within the 30 days preceding or the 12 months following a change in
control event (as defined in paragraph Treas. Reg. § 1.409A-3(i)(5)), provided
that this paragraph will only apply to a payment under the Plan if all
agreements, methods, programs, and other arrangements sponsored by the Bank
immediately after the time of the change in control event with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treas. Reg. § 1.409A-1(c)(2) are terminated and liquidated with
respect to each participant that experienced the change in control event, so
that under the terms of the termination and liquidation all such participants
are required to receive all amounts of compensation deferred under the
terminated agreements, methods, programs, and other arrangements within 12
months of the date the service recipient irrevocably takes all necessary action
to terminate and liquidate the agreements, methods, programs, and other
arrangements.  Solely for purposes of this paragraph Treas. Reg. §
1.409A-3(j)(4)(ix)(B), the Bank with the discretion to liquidate and terminate
the agreements, methods, programs, and other arrangements is the Bank that is
primarily liable immediately after the transaction for the payment of the
deferred compensation.



C.  
The Bank’s termination and liquidation of the Plan, provided that-



1.  
The termination and liquidation does not occur proximate to a downturn in the
financial health of the Bank;



2.  
The Bank terminates and liquidates all agreements, methods, programs, and other
arrangements sponsored by the Bank that would be aggregated with any terminated
and liquidated agreements, methods, programs, and other arrangements under
Treas. Reg. § 1.409A-1(c) if the same Participant had deferrals of compensation
under all of the agreements, methods, programs, and other arrangements that are
terminated and liquidated;



3.  
No payments in liquidation of the Plan are made within 12 months of the date the
Bank takes all necessary action to irrevocably terminate and liquidate the Plan
other than payments that would be payable under the terms of the Plan if the
action to terminate and liquidate the Plan had not occurred;



4.  
All payments are made within 24 months of the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Plan; and



5.  
The Bank does not adopt a new plan that would be aggregated with any terminated
and liquidated plan under Treas. Reg. § 1.409A-1(c) if the same Participant
participated in both plans, at any time within three years 



 
11

--------------------------------------------------------------------------------

 
  
following the date the Bank takes all necessary action to irrevocably terminate
and liquidate the plan.

 
       12.2           Cessation of Accrual of Benefits.  The Bank shall have the
right at any time to notify the Participants that no future benefits will accrue
under the Plan.  Upon any such notice, retirement benefits payable to a
Participant following Termination of Employment on or after the Normal
Retirement Date shall be based on the Participant's Accrued Benefit at the date
of the notice referred to in the preceding sentence.


Section 13 - Change in Control


13.1           Change in Control.  Notwithstanding anything to the contrary
herein, upon a Change in Control of the Bank then, for purposes of this Plan,
for each of the individuals who was a Participant in the Plan and employed by
the Bank immediately prior to such Change in Control, the Participant shall be
deemed to have remained in the employ of the Bank and continued as a Participant
in the Plan until attaining his or her Normal Retirement Date.  In such case,
the Participant's retirement benefit shall be considered vested and not subject
to forfeiture and the Participant shall be eligible to receive the retirement
benefit as provided for by Section 5.1 of this Plan.

"Change in Control" shall mean: (i) a change in ownership of the Bank or the
Company under paragraph (a) below, or (ii) a change in effective control of the
Bank or the Company under paragraph (b) below, or (iii) a change in the
ownership of a substantial portion of the assets of the Bank or the Company
under paragraph (c) below:


(a)  CHANGE IN THE OWNERSHIP.  A change in the ownership of the Bank or the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in paragraph (b)), acquires ownership of stock of
the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation. However, if any one person or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or to cause a change in
the effective control of the corporation (within the meaning of paragraph (b)
below). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This paragraph (a) applies only when there
is a transfer of stock of a corporation (or issuance of stock of a corporation)
and stock in such corporation remains outstanding after the transaction.


(b)  CHANGE IN THE EFFECTIVE CONTROL.  A change in the effective control of the
Bank or the Company shall occur on the date that either (i) any one person, or
more than one person acting as a group (as determined below), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30 percent or more of the total voting power of the stock of such
corporation; or (ii) a majority of members of the corporation's board of
 
 
12

--------------------------------------------------------------------------------

 
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the corporation's
board of directors prior to the date of the appointment or election, provided
that for purposes of this paragraph (b)(ii), the term corporation refers solely
to a corporation for which no other corporation is a majority shareholder. In
the absence of an event described in paragraph (i) or (ii), a change in the
effective control of a corporation will not have occurred. If any one person, or
more than one person acting as a group, is considered to effectively control a
corporation (within the meaning of this paragraph (b)), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation (or to
cause a change in the ownership of the corporation within the meaning of
paragraph (a)). Persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.


(c)  CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE BANK'S OR COMPANY'S
ASSETS.  A change in the ownership of a substantial portion of the Bank's or the
Company's assets shall occur on the date that any one person, or more than one
person acting as a group (as determined below), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the corporation that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this paragraph (c) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.


(d)  Each of the sub-paragraphs (a) through (c) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and any
Treasury regulations or other guidance issued thereunder.  A Change in Control
of the Bank shall also be deemed to have occurred in the event of a Change in
Control of the Company.


Notwithstanding the forgoing, all sums payable hereunder shall be reduced in
such manner and to such extent so that no such payments made hereunder when
aggregated with all other payments to be made to the Participant by the Bank or
the Company shall be deemed an “excess parachute payment” in accordance with
Section 280G of the Code and subject the Participant to the excise tax provided
at Section 4999(a) of the Code.  The determination regarding any such reduction
in benefits shall be made by the Administrator.


Section 14 - Miscellaneous


14.1           Nonalienation of Benefits.  No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge any right or benefit under this Plan or any SERP
Agreement shall be void.  No such right or benefit shall in any manner be liable
for or subject to the debts, contracts, liabilities or torts of the person
entitled thereto.  If a Participant or any Beneficiary hereunder shall become
bankrupt, or attempt to anticipate, alienate, sell,
 
 
13

--------------------------------------------------------------------------------

 
assign, pledge, encumber, or charge any right hereunder, then such right or
benefit shall, in the discretion of the Board, cease and terminate, and in such
event, the Board may hold or apply the same or any part thereof for the benefit
of the Participant or his or her Beneficiary, spouse, children, or other
dependents, or any of them in such manner and in such amounts and proportions as
the Board may deem proper.


14.2           Unsecured Liability.  The obligation of the Bank to make payments
hereunder to a Participant shall constitute an unsecured liability of the
Bank.  Such payments shall be made from the general funds of the Bank and the
Bank shall not be required to establish or maintain any special or separate
fund, to purchase or acquire life insurance on a Participant's life, or
otherwise to segregate assets to assure that such payments shall be
made.  Neither a Participant nor any other person shall  have any interest in
any particular asset of the Bank by reason of its obligations hereunder and the
right of any of them to receive payments under this Plan shall be no greater
than the right of any other unsecured general creditor of the Bank.  Nothing
contained in the Plan shall create or be construed as creating a trust of any
kind or any other fiduciary relationship between the Bank and a Participant or
any other person.


14.3           No Contract of Employment.  This Plan shall not be deemed to
constitute a contract between the Bank and any Participant or to be a
consideration or an inducement for the employment of any Participant or
Employee.  Nothing contained in this Plan shall be deemed to give any
Participant or Employee the right to be retained in the service of the Employer
or to interfere with the right of the Employer to discharge any Participant or
Employee at any time regardless of the effect which such discharge may have upon
him or her as a Participant of this Plan.


14.4           Designation of Beneficiary.  Each Participant shall file with the
Bank a notice in writing, in a form acceptable to the Board, designating one or
more Beneficiaries to whom payments becoming due by reason of or after his death
shall be made.  Participants shall have the right to change the Beneficiary or
Beneficiaries so designated from time to time; provided, however, that no such
change shall become effective until received in writing and acknowledged by the
Bank.


14.5           Payment to Incompetents.  The Bank shall make the payments
provided herein directly to the Participant or Beneficiary entitled thereto or,
if such Participant or Beneficiary has been determined by a court of competent
jurisdiction to be mentally or physically incompetent, then payment shall be
made to the duly appointed guardian, committee or other authorized
representative of such Participant or Beneficiary.  The Bank shall have the
right to make payment directly to a Participant or Beneficiary until it has
received actual notice of the physical or mental incapacity of such Participant
or Beneficiary and actual notice of the appointment of a duly authorized
representative of his or her estate.  Any payment to or for the benefit of a
Participant or Beneficiary shall be a complete discharge of all liability of the
Bank therefore.


14.6           Interpretation.  The interpretation and construction of the Plan
by the Board, and any action taken hereunder, shall be binding and conclusive
upon all parties in interest.  No member of the Board shall be liable to any
person for any action taken or omitted to be taken in
 
 
14

--------------------------------------------------------------------------------

 
connection with the interpretation, construction or administration of the Plan,
so long as such action or omission be made in good faith.


14.7           Authority to Appoint a Committee.  The Board, within its
discretion, shall have the authority to appoint a committee of not less than
three (3) of its members, which shall have authority over the Plan in lieu of
the entire Board.


14.8           Authority to Establish a Trust.  The Board shall have the right
at any time to establish a trust to which the Bank may transfer from time to
time certain assets to be used by said trustee(s) to satisfy some or all of the
Bank's obligations and liabilities under the Plan.  All assets held by such
trust shall be subject to the claims of the Bank's creditors in the event of the
Bank's Insolvency (as defined herein).  The Bank shall be considered "Insolvent"
for purposes of said trust if:  (a) the Bank is unable to pay its debts as they
become due; or (b) the Bank is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.


14.9           Binding Effect.  Obligations incurred by the Bank pursuant to
this Plan shall be binding upon and inure to the benefit of the Bank, its
successors and assigns, and the Participant, his or her Beneficiaries, personal
representatives, heirs, and legatees.


14.10           Entire Plan.  This document and any amendments hereto contain
all the terms and provisions of the Plan and shall constitute the entire Plan,
any other alleged terms or provisions being of no effect.


14.11           Merger, Consolidation or Acquisition.  In the event of a merger
or consolidation of the Bank with another corporation or entity, or the sale or
lease of all or substantially all of the Bank's assets to another corporation or
entity, or the acquiring by another corporation or entity of a right to elect at
least thirty percent (30%) of the Board, then and in such event the obligations
and responsibilities of the Bank under this Plan shall be assumed by any such
successor or acquiring corporation or entity, and all of the rights, privileges
and benefits of the Participants hereunder shall continue.


14.12           Regulatory Matters.


(a)           The Participant or Beneficiary shall have no right to receive
compensation or other benefits in accordance with the Plan for any period after
Termination of Employment for Cause.  “Cause” for termination shall include: (i)
the continued failure by the Participant to perform his position duties for the
Bank or Parent; (ii) if the Participant shall have engaged in conduct involving
fraud, deceit, personal dishonesty, breach of fiduciary duty or illegal conduct
in his business and personal matters; (iii) willful misconduct of any type by
the Participant, including, but not limited to, the disclosure or improper use
of confidential information, which causes material injury to the Bank or any of
its subsidiaries or affiliates; (iv) the Participant’s conviction of a felony or
analogous crime, or entry of a plea of guilty or no contest to the commission of
a felony or analogous crime; (v) if the Participant shall have become subject to
continuing intemperance in the use of alcohol or drugs which has adversely
affected, or may adversely affect, the business or reputation of the Bank as
determined by the Board; (vi) if the Participant shall have violated any banking
law or regulation, memorandum of understanding,
 
 
15

--------------------------------------------------------------------------------

 
cease and desist order, or other agreement with any banking regulatory agency
having jurisdiction over the Bank which, in the judgment of the Board, has
adversely affected, or may adversely affect, the business or reputation of the
Bank; (vii) if the Participant shall have filed, or had filed against him, any
petition under the federal bankruptcy laws or any state insolvency laws; or
(viii) if any banking authority having supervisory jurisdiction over the Bank or
its Parent initiates any proceedings for removal of the Participant.


(b)           Notwithstanding anything herein to the contrary, any payments made
to Participant pursuant to the Plan, or otherwise, shall be subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and any regulations
promulgated thereunder, including the Federal Deposit Insurance Corporation
(“FDIC”) Regulations at 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.


(c)           Implementation of the Plan shall be conditioned upon the Bank’s
receipt of a letter of approval or non-objection from the Commissioner of the
New Jersey Department of Banking and Insurance, if applicable, in accordance
with the applicable laws and regulations of the State of New Jersey related to
state chartered banks.


(d)           The Participant covenants and agrees that the Bank and its
successors and assigns shall have the right to demand the return of any “golden
parachute payments” (as defined in 12 C.F.R. Part 359) in the event that any of
them obtain information indicating that the Participant committed, is
substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses contained in 12 C.F.R. § 359.4(a)(4), and the
Executive shall promptly return any such “golden parachute payment” upon such
demand.


(e)           Notwithstanding anything herein to the contrary, in the event of
the Participant’s Termination of Employment with the Bank (other than upon the
death or Disability of such Participant) at such time that the Bank is deemed to
be in “troubled condition” in accordance with 12 U.S.C. § 1831i and applicable
regulations of the FDIC  or the Board of Governors of the Federal Reserve System
(“FRB”), if applicable, or is otherwise subject to the provisions of 12 C.F.R.
Part 359, then any payments in accordance with this Plan or otherwise shall not
be made by the parent corporation of the Bank (“Parent”) or the Bank unless or
until the Parent or the Bank shall have received the prior written approval of
the FRB, if applicable, and the FDIC.  In such event, the Parent or the Bank
will promptly make and diligently pursue an application for approval of such
payment by the appropriate federal banking agencies.


Section 15 - Construction


15.1           Construction of this Plan.  This Plan shall be construed and
enforced according to the laws of the State of New Jersey, other than its laws
respecting choice of law.


15.2           Gender and Number.  The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender, and the singular shall
include the plural, unless the context clearly indicates to the contrary.


 
16

--------------------------------------------------------------------------------

 
15.3           Headings.  All headings used in this Plan are for convenience of
reference only and are not part of the substance of this Plan.


15.4           Enforceability.  If any term or condition of this Plan shall be
invalid or unenforceable to any extent or in any application, then the remainder
of the Plan, and such term or condition except to such extent or in such
application, shall not be affected thereby, and each and every term and
condition of the Plan shall be valid and enforced to the fullest extent and in
the broadest application permitted by law.


15.5 Uniformity.  All provisions of this Plan shall be interpreted and applied
in a uniform, nondiscriminatory manner.  In the event of any conflict between
the terms of this Plan and any summaries or other descriptions of this Plan, the
Plan provisions shall control.


Section 16 - Section 409A Compliance


16.1           Notwithstanding anything herein to the contrary, the
Administrator shall make reasonable efforts to administer the Plan and make
benefit payments hereunder in a manner that is not deemed to be contrary to the
requirements set forth at Section 409A of the Code and regulations and notices
promulgated thereunder such that any payments made would result in the
requirement for the recipient of such payments to pay additional interest and
taxes to be imposed in accordance with Section 409A(a)(1)(B) of the Code;
provided, however, neither the Bank, nor the Administrator shall have any
responsibility to a Participant or beneficiary(ies) with respect to any tax
liabilities that may be applicable to any payments made by the Plan.


16.2           If any provision of the Plan shall be determined to be
inconsistent with the requirements of Section 409A of the Code, then, the Plan
shall be construed, to the maximum extent possible, to give effect to such
provision in a manner consistent with Section 409A of the Code, and if such
construction is not possible, as if such provision had never been included.


16.3           Delay of Payment Commencement to Specified Employee.
Notwithstanding anything in this Plan to the contrary, if the Bank in good faith
determines, as of the effective date of Participant’s Termination of Employment
that the Participant is a “specified employee” within the meaning of Section
409A of the Code and if the payment under Section 5 does not qualify as a
short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) (or
any similar or successor provisions), and that an amount (or any portion of an
amount) payable to Participant hereunder, is required to be suspended or delayed
for six months in order to satisfy the requirements of Section 409A of the Code,
then the Bank will so advise Participant, and any such payment (or the minimum
amount thereof) shall be suspended and accrued for six months (“Six-Month
Delay”), whereupon such amount or portion thereof shall be paid to Participant
in a lump sum on the first day of the seventh month following the effective date
of Participant’s Termination of Employment.  All subsequent payments shall be
paid in the manner specified. The limitations of this Six-Month Delay shall only
be effective if the stock of the Company or a parent corporation is publicly
traded as set forth at Section 409A(a)(2)(B)(i) of the Code.


16.4           Request to Delay Payment by Participant. Any request by a
Participant to delay the commencement date of the normal retirement benefit
shall be detailed in writing and
 
 
17

--------------------------------------------------------------------------------

 
approved by the Administrator not less than one year prior to the Normal
Retirement Date and such payment commencement date shall not be earlier than
five years from the Normal Retirement Date absent such subsequent written
request.


16.5           Distributions Upon Income Inclusion Under Section 409A of the
Code. Upon the inclusion of any amount as taxable income to the Participant as a
result of the failure of this non-qualified deferred compensation agreement to
comply with the requirements of Section 409A of the Code, to the extent such tax
liability can be covered by the then Accrued Benefit, a distribution shall be
made to the Participant as soon as is administratively practicable following the
discovery of the plan failure in an amount sufficient for the Participant to pay
such tax liability.

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Plan, having been duly approved and adopted by the
Board of Directors of the Bank, is executed by the duly authorized officers of
the Bank as of the Effective Date.
 





 
Parke Bank
                   
By:
/s/ Vito S. Pantilione
   
Vito S. Pantilione
   
President and Chief Executive Officer
Attest:
         
/s/ Linda Kaiser
   
Linda Kaiser
   
Secretary
   



..
.


 
19

--------------------------------------------------------------------------------

 

EXHIBIT A
Parke Bank


Supplemental Executive Retirement Plan
for the Benefit of John F. Hawkins (“SERP”)


Participation Agreement


THIS AGREEMENT, made the 20th .day of January, 2016, by and between Parke Bank,
a New Jersey corporation, and other affiliated or associated business entities
(collectively referred to as (“the Bank”), and John F. Hawkins, a key management
employee of the Bank (the “Participant”).


RECITALS


The Board of Directors of the Bank has adopted the Parke Bank Supplemental
Executive Retirement Plan for the Benefit of John F. Hawkins (the “Plan”) and
has selected the Participant for participation in the Plan.  This SERP Agreement
is entered into as evidence the Participant’s participation in the Plan and to
set forth the basis for determining the amount of his or her benefit under the
Plan.


NOW, THEREFORE, the Bank and the Participant hereby agree as follows:


1.           Incorporation of the Plan.  The Plan (and all its provisions), as
it now exists and as it may be amended hereafter, is incorporated herein and
made a part of this Agreement.


2.           Definitions.  When used herein, terms that are defined in the Plan
shall have the meanings given them in the Plan unless a different meaning is
clearly required by the context.


3.           No Interest Created.  Neither the Participant nor his or her
Beneficiary or other persons claiming under him or her shall have any interest
in any assets of the Bank, including policies of insurance, conferred by the
Participant’s participation in the Plan.  The Participant and his or her
Beneficiary shall have only the right to receive benefits under and subject to
the terms and provisions of the Plan and this SERP Agreement.


4.           Retirement Benefit.  If the Participant is employed by the Bank
until his or her Normal Retirement Date, and if such Participant furnishes the
Bank with not less than sixty days written notice of the Participant’s notice of
retirement, he or she shall be entitled to receive as a normal retirement
benefit aggregate annual payments equal to thirty-five percent (35%) of the
Participant’s High Recognized Compensation.  This normal retirement benefit
shall be payable in equal monthly installments equal to one-twelfth of such
aggregate annual benefit commencing on the first day of the month following the
Participant’s actual retirement and continuing for the remainder of the
Participant’s life.


5.           Death after Commencement of Retirement Benefits. If a Participant
should die after the commencement of retirement benefits but prior to the
completion of one hundred twenty (120) monthly payments, such monthly payments
shall be continued to the Participant's
 
 
1

--------------------------------------------------------------------------------

 
Beneficiary until the completion of a combined total of one hundred twenty (120)
monthly payments.  If a Participant should die after attaining the Normal
Retirement Date but before retirement benefits payments have begun, monthly
payments of the actuarially equivalent amount shall be made to the Participant's
Beneficiary, commencing on the first day of the month following the
Participant's death, until a total of one hundred twenty (120) monthly payments
have been made.


6.           Disability Prior to the Normal Retirement Date.  If the Participant
shall suffer a Disability while employed with the Bank and prior to the
attainment of the Normal Retirement Date, the Participant shall nevertheless be
eligible to receive the normal retirement benefit upon the attainment of the
Normal Retirement Date without regard to the Participant’s failure to maintain
continuous employment with the Bank from the Effective Date through the Normal
Retirement Date as a result of such Disability; provided that the Participant
shall forfeit such normal retirement benefit eligibility if the Participant
shall engage in employment or other competitive business activities with the
Bank during the period from the commencement of such Disability and continuing
until the Normal Retirement Date as determined by the Board of the Bank.


7.           Pre-Retirement Survivor Benefit.  If a Participant dies while
employed by the Bank prior to reaching his or her Normal Retirement Date, the
Bank shall pay to the deceased Participant's Beneficiary, as a survivor benefit
and in lieu of the Normal Retirement Benefit, payments equal to the annual
normal retirement benefit of thirty-five percent (35%) of the Participant’s High
Recognized Compensation.  This normal retirement benefit shall be payable in
equal monthly installments of one-twelfth of the annual normal retirement
benefit commencing on the first day of the month following the Participant’s
death and continuing for one hundred and nineteen months thereafter to the
Beneficiary who shall survive the Participant and thereafter to the estate of
such surviving Beneficiary.


8.           Forfeiture of Benefits.  If Participant terminates employment with
the Bank prior to attaining his or her Normal Retirement Date, other than by
reason of attainment of the death or Disability, or Change in Control,
Participant shall not be entitled to any benefits under this Plan.


9.           Participant Cooperation.  If the Bank elects to purchase a life
insurance policy or policies on Participant, the Bank will so notify the
Participant.  Participant shall consent to being insured for the benefit of the
Bank and shall take whatever actions may be necessary to enable the Bank to
timely apply for and acquire such life insurance and to fulfill the requirements
of the insurance carrier relative to the issuance thereof as a condition of
eligibility to participate in the Plan.


10.           Participant Misrepresentation.  If:  (a) Participant is required
by this Plan to submit information to any insurance carrier; and (b) Participant
makes a material misrepresentation in any application for such insurance; and
(c) as a result of that material misrepresentation the insurance carrier is not
required to pay all or any part of the proceeds provided under that insurance,
then Participant’s (or the Participant’s Beneficiary’s) rights to any benefits
under this Plan may be, at the sole discretion of the Board, reduced to the
extent of any reduction of proceeds that is paid by the insurance carrier
because of such material misrepresentation.


 
2

--------------------------------------------------------------------------------

 
11.           Suicide.  Notwithstanding any other term or provision of the Plan
or this Agreement, if Participant dies by reason of suicide and if the Bank’s
receipt of insurance proceeds is as a result reduced, then the Participant’s (or
the Participant’s Beneficiary’s) rights to any benefits under this Plan may be,
at the sole discretion of the Board, reduced to the extent of any reduction of
proceeds that is paid by the insurance carrier.


12.           Entire Agreement.  This SERP Agreement together with the attached
Plan contains the entire agreement and understanding of the Bank and the
Participant with respect to supplemental retirement benefits and supercedes and
replaces all prior agreements and understandings between the parties, written or
oral, with respect thereto.

 
3

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this SERP Agreement in duplicate
originals on the day and year first above written.




Parke Bank


By:          /s/ Vito S. Pantilione            
Vito S. Pantilione
     President and Chief Executive Officer








Participant


/s/ John F. Hawkins            
John F. Hawkins
 
4 

--------------------------------------------------------------------------------